United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          February 8, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 05-60446
                              Summary Calendar


                          TOMAS JIMENEZ-AGUILAR.

                                 Petitioner,

                                      versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                 Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A41 632 923
                         --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges

PER CURIAM:*

         Petitioner Tomas Jimenez-Aguilar, a native and citizen of

Mexico who was granted Legal Permanent Resident status in the

United States in February 1988, challenges the decision of the

Board of Immigration Appeals (BIA) finding that he is legally

ineligible     for   relief   under    §   212(c)   of   the   Immigration     and

Nationality Act (INA).        On October 28, 1988, after a jury trial,

Petitioner     was   convicted   of    indecency    with   a    child    and   was

sentenced to ten years imprisonment, which was suspended with the

imposition of ten years probation.           In 2004, Petitioner was served

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                       No. 05-60446
                                            -2-

with       a   Notice    to   Appear        that   alleged    removability       based    on

Petitioner’s conviction of a crime involving moral turpitude,

pursuant to §212(a)(2)(A)(i)(I) of the INA. On July 8, 2004, after

several        hearings,      the    Immigration      Judge       (IJ)   determined   that

Petitioner was eligible for waiver of the ground of admissibility

under former INA § 212(c) and granted relief.1                       On appeal, the BIA

held       that,      pursuant        to     8     C.F.R.    §§     1003.44(b)(2)        and

1212.3(h)(2004), which were amended and revised after the IJ’s

decision, Petitioner is ineligible for § 212(c) relief.

       The Court reviews questions of law de novo. Silwany-Rodriguez

v. INA, 975 F.2d 1157, 1160 (5th Cir. 1992).                       However, this review

“‘is limited,’ and the Court ‘accord[s] deference to the [BIA]’s

interpretation of immigration statutes unless there are compelling

indications that the [BIA]’s interpretation is wrong.’” Id., citing

Campos-Guardado v. INS, 809 F.2d 285, 289 (5th Cir. 1987). “On

review,        an    agency’s       construction      of    its    own     regulations   is

controlling unless it is plainly erroneous or inconsistent with the

regulation.”            Id., citing Udall v. Tallman, 380 U.S. 1, 16-17

(1965).

       8 C.F.R. 1212.3(h) clearly provides that an alien seeking §

212(c) relief must have pleaded guilty or nolo contendere to the

crime      for      which   they     were    convicted.       In     the    instant   case,



       1
         On April 1, 1997, INA §212(c) was repealed by the
Illegal Immigration Reform and Immigrant Responsibility Act
(IIRIRA), Pub. L. No. 104-208, §304(b), 110 Stat. 3009-546, -597
(1996).
                              No. 05-60446
                                   -3-

Petitioner did not plead guilty, but rather, was convicted after a

jury trial.     Therefore, there are no compelling indications that

the BIA was wrong to find that the regulations precluded § 212(c)

relief for Petitioner.      Petitioner has not challenged the BIA’s

construction of the regulation, and the constitutionality of the

regulation is not before the Court.             Thus, the Court will not

reverse   the   BIA’s   decision   to   apply   the   relevant   regulatory

provisions to Petitioner’s case.

     The petition for review is DENIED.